Citation Nr: 0516481	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
bilateral eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in 
January 2004, at which time the Board decided issues no 
longer in appellate status and remanded the issue shown above 
for additional development.  That development has been 
completed and the case returned to the Board for further 
consideration.

In May 2003 the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the probative evidence shows that 
the veteran does not currently have an eye disability that is 
related to an in-service disease or injury.




CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the explosion of a dummy grenade 
while in service caused a chronic eye disability, which is 
manifested by blurry vision.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing his claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in January 2004 by informing 
him of the evidence required to establish entitlement to 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the January 2004 notice was sent following the 
September 2000 decision, the veteran has had more than a year 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
January 2004 notice the RO obtained additional evidence, and 
based on that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in a March 2005 
supplemental statement of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
in this case that the delay in issuing the section 5103(a) 
notice is not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated, based on 
all the evidence of record, following the issuance of the 
notice.  The Board also finds that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  
Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO also provided him a VA medical examination in January 2005 
in order to reconcile the nature and etiology of any eye 
disability.  The veteran has not alluded to the existence of 
any other evidence that is relevant to his claim.  He and his 
representative have been provided the opportunity to submit 
evidence and argument, and have done so.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Factual Background

The veteran's service medical records show that his visual 
acuity was 20/20, bilaterally, on entrance examination in 
December 1982; in February 1983; and in June 1983, all 
without correction.

In August 1984 he presented for treatment after a hand 
grenade blew up 2 1/2 to 3 feet in front of him.  He stated 
that following this explosion he experienced momentary vision 
loss for about 15 minutes.  Although examination revealed a 
contusion on the left side of the rib cage, there were no 
findings regarding an eye injury.  

In June 1986 he reported having blurred vision and denied any 
history of any eye injury.  Examination again revealed his 
visual acuity to be 20/20 in both eyes without correction.  
The remaining clinical findings, as well as the diagnosis 
are, however, illegible.  No treatment was given and the 
veteran was instructed to return to the clinic in 18 weeks or 
as needed. 

He again reported to the Optometry Service in November 1986 
with a complaint of intermittent blurred vision that lasted 5 
to 10 minutes and which occurred with dizziness.  Following 
an examination the optometrist found no evidence of an ocular 
or optical cause for the veteran's complaints.  

When examined for separation from service in March 1989, the 
veteran's eyes were clinically normal.  Distant visual acuity 
was 15/20 in the right eye and 20/20 in the left eye.  Near 
vision was 20/20, bilaterally.  On an associated medical 
history form, the veteran indicated that he did not know 
whether he had any eye problems.  Regarding the question as 
to whether he had vision in both eyes, however, he indicated 
"no."

In April 1989 he again reported to the Optometry Service with 
complaints of blurred vision.  Examination again revealed 
20/20 vision in both eyes, but the remaining clinical 
findings are illegible.  The examiner did, however, instruct 
the veteran on "lid hygiene."

The RO provided the veteran a VA eye examination in October 
1989 for the purpose of determining whether he had any 
residual eye disorder as a result of the grenade explosion in 
service.  During the examination the veteran reported that he 
"went blind" following the explosion.  Examination again 
revealed visual acuity of 20/20 in both eyes, and no evidence 
of any pathology in the eyes.

VA outpatient treatment records, dated in April and May 2000, 
reflect that he reported having decreased vision for the 
previous several months.  He denied having seen an eye 
specialist for the previous ten years, and was referred for 
an eye examination.  When examined in the Optometry Clinic in 
June 2000 he reported seeing black and white spots, having 
blurry vision, and that he sometimes became blind while 
driving.  He stated that he had been hit by a grenade in 
1984, which resulted in blindness for 20 minutes.  
Examination revealed visual acuity of 20/20 in both eyes, 
without correction, and the presence of vitreous floaters.  
Visual field testing was conducted but the examiner did not 
provide an analysis of the results.  The examination did not 
result in a diagnosis of any eye pathology, nor was any 
treatment provided.

A January 2001 VA treatment record indicates that the veteran 
reported having photophobia, and that he drove a postal 
truck.  He also reported a history of a grenade explosion in 
1983, following which his eyes were patched for 48 hours 
(which is not shown in the contemporaneous records).  The 
examiner referenced the visual field testing that had been 
done in June 2000 and interpreted as showing extensive loss 
of the visual fields in both eyes.  The veteran stated that 
he had not been given an explanation for this condition.  The 
treating optometrist agreed to conduct additional visual 
field testing in three to four months, and did not enter any 
diagnosis of an eye disorder.

The veteran testified in May 2003 that in 1983 or 1984 he 
went blind for 5 to 10 minutes after being exposed to a 
simulated grenade explosion.  He said that when he first 
tried to open his eyes, he saw smoke and a white flash.  He 
also said that he had been taken to the emergency room, where 
his eyes were covered with some type of cloth.  He claimed to 
now have a scar where the flash impact hit him on his side.  
He reported that he was unable to see at times while driving, 
and that he had to pull off the road.  He also reported that 
it typically took 5 to 10 minutes for his vision to return.  
He said that he had been experiencing this vision loss for a 
while, and that he also had light sensitivity.  

The RO provided the veteran a VA examination in January 2005 
for the expressed purpose of determining whether he currently 
has any pathology in his eyes resulting from the simulated 
grenade explosion in service.  The examination report 
indicates that the examiner reviewed the claims folder in 
conjunction with the examination.  During the examination the 
veteran reported that he had no eye disease and had driven a 
very large truck for the post office for the previous 20 
years.  He related that he was very nervous at times and that 
his nerves caused him to lose sight completely, such that he 
had to pull over and stop his truck.  He stated that his 
vision loss typically lasted a minute or two.  He also stated 
that he was very sensitive to light, and that he became 
frightened and his vision disappeared.  

Examination revealed a decreased visual acuity in both eyes, 
but no evidence of pathology in the eyes.  Testing of the 
visual fields also revealed a defect, but the examiner found 
no evidence of any organic eye disease to explain the 
veteran's complaints.  The examination resulted in a 
diagnosis of a non-organic visual field defect, in that a 
complete examination did not reveal any evidence of pathology 
in the eyes.
Analysis

The veteran contends that he has current vision problems, 
including bouts of blindness, which is attributable to an in-
service incident in which he was exposed to a simulated 
grenade explosion.  Although his service medical records 
document the grenade explosion, there was no evidence of an 
eye injury.  The veteran underwent multiple eye examinations 
following the claimed injury, none of which have revealed any 
pathology in his eyes.  Although testing in June 2000 and 
January 2005 revealed a subjectively-reported visual field 
defect, the examiner in January 2005 determined that there 
was no organic cause for the defect.  

The veteran's complaints are not, therefore, supported by any 
objective evidence of pathology in the eyes.  For that reason 
his claim is not supported by a current medical diagnosis of 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (a valid claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability).  His assertion that he has an eye disability 
that was caused by the event in service is not probative 
because he is not competent to provide evidence of a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for the residuals of a bilateral eye injury.


ORDER

The claim of entitlement to service connection for the 
residuals of a bilateral eye injury is denied. 




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


